      Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                                                                                          NOV 172020
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION
                                                                              JA~ES W. M y ' ~ CLERK
                                                                              By              DEPCLERK
LAVETTA STEVESON                                                                     PLAINTIFF

vs.                                 No. 4:20-cv-     /35 7    -    Jf\A
PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                            DEFENDANT

                              ORIGINAL COMPLAINT This case assigned to District Judge                         MaoAu
                                                                                            J).eJ-.Ce,
                              .,;;;;;,,;;.;__,.---,;;;;;;;...;;-=.;;;;;;;..;;-------and to Magistrate Judge      1
      COMES NOW Plaintiff Lavette Steveson by and through her attorneys April

Rheaume aild Josh Sanford of Sanford Law Firm, PLLC, and for her Original

Complaint c•complaintj against Defendant Pulaski County Special School Distrid,

she states and alleges as follows:

                      I.      PRELIMINARY STATEMENTS

       1.    Plaintiff brings this action under Title VII of the Civil Rights Ad of

1964, as amended, 42 U.S.C. § 2000, et seq. c•PDA•); the Arkansas Civil Rights

Ad of 1993, Ark. Code Ann.§ 16-123-101, et seq. c•AcRA•); and the Americans

with Disabilities Ad, as amended, 42 U.S.C. § 12101 et seq. (•ADA•) for back pay,

compensatory damages, punitive damages and declaratory relief.

                       II.     JURISDICTION AND VENUE

      2.     The United States Distrid Court for the Eastern Distrid of Arkansas

has subjed matter jurisdiction over this suit under the provisions of 42 U.S.C. §

2000e-2 because this suit raises federal questions under the PDA.

      3.     This Complaint also alleges violations of the ACRA, which arise out

of the same set of operative fads as the federal cause of action; accordingly, this
                                        Page 1 of 10
                 LaV9lla 8lawaon v. Pulald County Special School Dletrtct
                          U.S.D.C. (E.D. Arte.) C... No. 4:20-cv-_
                                    Ortglnal Complalnt
      Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 2 of 10




state cause of action would be expected to be tried with the federal claim in a single

judicial proceeding. Therefore, this Court has supplemental jurisdiction over

Plaintiffs state law claim pursuant to 28 U.S.C. § 1367(a).

       4.     This Complaint also alleges violations of the ADA, which arise out of

the same set of operative facts as the federal cause of action; accordingly, this

state cause of action would be expected to be tried with the federal claim in a single

judicial proceeding. Therefore, this Court has supplemental jurisdiction over

Plaintiffs state law claim pursuant to 28 U.S.C. § 1367(a).

       5.      The acts alleged in this Complaint had their principal effect in the

Central Division of the Eastern District of Arkansas, and venue is proper in this

Court pursuant to 28 U.S.C. § 1391.

       6.      Plaintiff obtained her Notice of Right to Sue on August 24, 2020. This

Complaint is timely.

                                 Ill.       THE PARTIES

       7.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       8.      Plaintiff is a resident and domiciliary of Pulaski County.

       9.      Defendant is a public-school entity organized under the laws of the

State of Arkansas and is headquartered in Sweet Home. ACA § 6-13-102.

       10.     Charles McNulty is the Superintendent and is able to accept service

for Defendant and is located at 925 East Dixon Road, Little Rock, Arkansas 72206.




                                          Page2of10
                  Lavetta StavNon v. Pulald County Special School Dlatrtct
                           U.S.D.C. (E.D. Ark.) Cue No. 4:20-cv-_
                                        Ortgln• I Complaint
      Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 3 of 10




                            IV.   FACTUAL ALLEGATIONS

       11.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this sedion.

       12.    Plaintiff worked for Defendant as a security from November of 2018

until March 25, 2019.

       13.    Plaintiff was qualified for the position she held. Plaintiff received no

disciplinary actions or poor performance reviews.

       14.    In February, Plaintiff began having medical issues which interfered

with her ability to work.

       15.    She immediately sought medical attention, learned she was

pregnant, and notified Defendant of her condition.

       16.    Plaintiff was part of a protected class due to her pregnancy.

       17.     Plaintiff engaged in a proteded adivity by notifying her supervisors

of her pregnancy, and informing them of her need for time off.

       18.     In follow up appointments, Plaintiff was placed on bed rest.

       19.     Plaintiff provided all the dodor's notes to Defendant by texting

pidures of the dodor's notes to one of her supervisors.

       20.     Plaintiff missed approximately four (4) weeks of work due to

pregnancy-related medical issues-though one of those weeks was Spring Break

and she would not have been scheduled.

       21.    Plaintiff provided dodor's notes for her absences and was updating

her supervisors as soon as she had information on when she would be returning

to work.

                                          Page3of10
                  Lavetl:a S18vNon v. Pulald County Special School Dlatrtct
                            U.S.D.C. (E.D. Ark.) Cae No. 4:2tkv-_
                                       Ortglnal Complalnt
      Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 4 of 10




       22.     Plaintiff believed that Defendant was working with her and

accommodating her time off for her short-tenn pregnancy-related impainnent.

       23.     Plaintiffs physician cleared her to begin work without restrictions at

the end of March and Plaintiff began work on March 25.

       24.     Upon arriving to work, Plaintiffs supervisor told her she was a

•liability" due to her pregnancy and tenninated her.

       25.     Plaintiff notified the human resources department of her tennination

and that her supervisor fired her because of her pregnancy, but the termination

was not reversed.

       26.     On or about August 24, 2020, Plaintiff received her Notice of Right

to Sue from the EEOC, after pursuing administrative remedies.

       27.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the PDA, the ACRA, and the ADA.

       28.     Defendant was •employer" within the meanings set forth in the PDA,

the ACRA, and the ADA, and was, at all times relevant to the allegations in this

Complaint, Plaintiffs employer.

       29.     Defendant employs more than fifteen individuals.

       30.     All of the acts of Defendant's agents are attributable to Defendant

through the doctrine of respondeat superior and Defendant's own willful, wanton

and/or intentional failure to make a proper effort to prevent the discrimination of

Plaintiff, despite its legal duty to do so.

       31.     By the reason of the unlawful acts alleged herein, Defendant is liable

to Plaintiff for back pay, front pay, compensatory damages, punitive damages, and

                                       Page4of10
                  Lavetla 818YNon v. Pulald County Speclal School Dlatrtct
                           U.S.D.C. (E.D. Ark.) e• •• No. 4:20-cv-_
                                      Ortglnal Complalnt
     Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 5 of 10




costs, including reasonable attorneys' fees, for wrongful termination in violation of

the PDA, the ACRA, and the ADA.

                    V.      FIRST CAUSE OF ACTION - PDA

       32.    Plaintiff repeats and re-alleges all previous paragraphs of her

Complaint as though fully incorporated in this section.

       33.    Plaintiff brings this action against Defendant under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et seq. (•PoA•).

       34.    At all relevant times, Defendants have engaged in unlawful

employment practices against Plaintiff within the meaning of the PDA.

       35.    Defendant discriminated against Plaintiff with respect to the terms,

conditions and privileges of employment due to Plaintiff's pregnancy.

       36.    Plaintiff was qualified for the position she held. Plaintiff received no

disciplinary actions or poor performance reviews.

       37.    Plaintiff was part of a protected class due to her pregnancy.

       38.    Plaintiff engaged in a protected activity by notifying her supeNisors

of her pregnancy, and informing them of her need for time off.

       39.    Plaintiff provided doctor's notes for her absences and was updating

her supeNisors as soon as she had information on when she would be returning

to work.

       40.    Plaintiff was cleared to return to work with no restrictions and Plaintiff

returned to work on March 25.

       41.    Upon arriving at work, Plaintiff discussed her previous medical issues

related to her pregnancy with her supeNisor and her supeNisor terminated her on

                                        Page 5of 10
                 Lavetta S18vwon v. Pulald County Speclal School Dletrtct
                          U.S.D.C. (E.D. Ark.) CaN No. 4:20-cv-_
                                   Origlnal Complaint
      Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 6 of 10




the spot, stating that she was a •liability.·

       42.     Defendant violated the PDA for tenninating Plaintiff because she was

pregnant or had medical conditions related to her pregnancy.

       43.    The unlawful treatment caused Plaintiff financial loss and hann.

       44.    As a result of Defendant's unlawful discrimination, Plaintiff seeks

front pay, back pay, compensatory damages, punitive damages, and attorney's

fees and costs.

                  VI.     SECOND CAUSE OF ACTION -ACRA

       45.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       46.     Plaintiff brings this action against Defendant under the Arkansas Civil

Rights Act of 1993, Ark. Code Ann.§ 16-123-101, et seq. (•AcRA•).

       47.     At all relevant times, Defendants have engaged in unlawful

employment practices against Plaintiff within the meaning of the ACRA.

       48.     Defendant discriminated against Plaintiff with respect to the tenns,

conditions and privileges of employment due to Plaintiff's pregnancy.

       49.     Plaintiff was qualified for the position she held. Plaintiff received no

disciplinary actions or poor perfonnance reviews.

       50.     Plaintiff was part of a protected class due to her pregnancy.

       51.     Plaintiff engaged in a protected activity by notifying her supervisors

of her pregnancy, and infonning them of her need for time off.

       52.     Plaintiff provided doctor's notes for her absences and was updating

her supervisors as soon as she had infonnation on when she would be returning

                                       Page8of10
                  Lantta StavNon v. Pul•kl County Special School Dlatrtct
                          U.S.D.C. (E.D. Ark.) Caae No. 4:2Ckv-_
                                    Original Complaint
      Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 7 of 10




to work.

       53.     Plaintiff was cleared to return to work with no restrictions and Plaintiff

returned to work on March 25.

       54.     Upon arriving at work, Plaintiff discussed her previous medical issues

related to her pregnancy with her supervisor and her supervisor terminated her on

the spot, stating that she was a 11liabi11ty.•

       55.     Defendant violated the ACRA for terminating Plaintiff because she

was pregnant or had medical conditions related to her pregnancy.

       56.     The unlawful treatment caused Plaintiff financial loss and harm.

       57.     As a result of Defendant's unlawful discrimination, Plaintiff seeks

front pay, back pay, compensatory damages, punitive damages, and attorney's

fees and costs.

                     VII.    THIRD CAUSE OF ACTION -ADA

         58.   Plaintiff repeats and re-alleges all previous paragraphs of her

Complaint as though fully incorporated in this section.

         59.   Plaintiff brings this action against Defendant under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et seq. {11ADA11) .

       60.     At all relevant times, Defendants have engaged in unlawful

employment practices against Plaintiff within the meaning of Title VII, 24 U.S.C. §

2000e.

       61.     At all relevant times, Defendants have engaged in unlawful

employment practices against Plaintiff within the meaning of the PDA.

       62.     Defendant discriminated against Plaintiff with respect to the terms,

                                        Page7of10
                   Lawtla S1ltveeon v. Pul•ld County Speclal School Dletrlct
                           U.S.D.C. (E.D. Ark.) e••• No. 4:20-cv-_
                                      Orlglnal Complalnt
       Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 8 of 10




conditions and privileges of employment due to Plaintiffs pregnancy.

       63.    Plaintiff was qualified for the position she held. Plaintiff received no

disciplinary actions or poor performance reviews.

       64.     Plaintiff was part of a protected class due to her pregnancy.

       65.     Plaintiff engaged in a protected activity by notifying her supervisors

of her pregnancy, and informing them of her need for time off.

       66.     Plaintiff provided doctor's notes for her absences and was updating

her supervisors as soon as she had information on when she would be returning

to work.

       67.     Defendant failed to engage in the interactive process required by the

ADA.

       68.     Plaintiff was cleared to return to work with no restrictions and Plaintiff

returned to work on March 25.

       69.     Upon arriving at work, Plaintiff discussed her previous medical issues

related to her pregnancy with her supervisor and her supervisor terminated her on

the spot, stating that she was a "liability."

       70.     Defendant violated the ADA for terminating Plaintiff because she was

pregnant or had medical conditions related to her pregnancy.

       71.    The unlawful treatment caused Plaintiff financial loss and harm.

       72.    As a result of Defendant's unlawful discrimination, Plaintiff seeks

front pay, back pay, compensatory damages, punitive damages, and attorney's

fees and costs.




                                         Page 8 of10
                  Lavetta StavNon v. Pulakl County Speclal School District
                           U.S.D.C. (E.D. Ark.) Caae No. 4:20-cv-_
                                    Ortglnal Complaint
     Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 9 of 10




                           X.      PRAYER FOR RELIEF

       WHEREFORE,         premises       considered,      Plaintiff   Lavetta   Steveson

respectfully prays as follows:

      A.      That Defendant be summoned to appear and answer this Complaint;

       B.     A declaratory judgment that Defendant's practices alleged herein

violated the PDA;

       C.     For an order entering judgment in Plaintiff's favor against Defendant

for back wages and compensatory damages for Defendant's violations of the PDA;

       D.     For an order entering judgment in Plaintiff's favor against Defendant

for punitive damages for Defendant's violations of the PDA;

       E.     A declaratory judgment that Defendant's pradices alleged herein

violated the ACRA;

       F.     For an order entering judgment in Plaintiff's favor against Defendant

for back pay and compensatory damages for Defendant's violations of the ACRA;

       G.     For an order entering judgment in Plaintiff's favor against Defendant

for punitive damages for Defendant's violations of the ACRA;

       H.     A declaratory judgment that Defendant's pradices alleged herein

violated the ADA;

       I.     For an order entering judgment in Plaintiff's favor against Defendant

for back wages and compensatory damages for Defendant's violations of the ADA;

       J.     For an order entering judgment in Plaintiff's favor against Defendant

for punitive damages for Defendant's violations of the ADA;




                                      Page9of10
                 Lavetla S1avNon v. Pulaeld County Special School Dlatrlct
                         U.S.D.C. (E.D. Ark.) Cae No. 4:20-cv-_
                                    Ortglnal Complaint
      Case 4:20-cv-01357-JM Document 1 Filed 11/17/20 Page 10 of 10




       K.    For a reasonable attorneys' fee, costs, and pre-judgment interest;

and

       J.    Such other and further relief as this Court may deem just and proper.

                                                    Respectfully submitted,

                                                    PLAINTIFF LAVETTA STEVESON

                                                    SANFORD LAW FIRM, PLLC
                                                    One Financial Center
                                                    650 South Shackleford Road, Suite 411
                                                    Little Rock, Arkansas 72211
                                                    Telephone: (800) 615-4946
                                                    Facsimile: (888) 787-2040

                                                                   ? ~
                                                    AprilRhume
                                                    Ark.Ba No.2015            8
                                                    a rillli\• !f!lntir\rr1

                                                    J__,.,_,
                                                    A . Bar No. 2001037
                                                    josh@sanfordlawfirm.com




                                     Page 10of10
                Lavetta StltvNon v. Pul•ld County Special School Dletrlct
                         U.S.D.C. (E.D. Ark.) C... No. 4:20-cv-_
                                    Orlglnal Complalnt
